Citation Nr: 1642559	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-17 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation for sinusitis.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 2000 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file indicates that the AOJ attempted to contact the Veteran via email in February 2014 in order to schedule VA examinations for his sinusitis, cervical spine disorder, and hearing loss claims.  While the AOJ noted that the Veteran failed to respond to the email, there appears to have been a typographical error in the email address the AOJ used.  As such, it appears that the Veteran never received the email from VA.  As such, the AOJ should contact the Veteran and provide him with the opportunity to schedule VA examinations for his claims.

A VA examination is necessary for the Veteran's hearing loss claim, as there is no evidence of record indicating a current diagnosis of hearing loss. Although the Veteran's service treatment records show possible left ear hearing loss for VA purposes during an audiogram in February 2001, hearing loss was then not found in September 2002.  Additionally, there are no medical records showing hearing loss for VA purposes following separation from service.  As such, a VA examination is necessary in order to determine whether hearing loss is present and whether it is related to the Veteran's military service.

A VA examination is also required for the Veteran's sinusitis claim.  The Veteran underwent a VA examination in October 2010.  He then submitted a private medical opinion from Dr. C.B. regarding his sinusitis.  However, this private opinion statement provided a medical opinion without any supporting rationale.  As such, a VA medical examination is required in order to ascertain the current severity and manifestation of the Veteran's sinusitis.

A VA examination is also necessary in connection with the Veteran's cervical spine disorder claim.  A 2010 VA examination found no cervical disorders upon examination, and x-rays taken at that time were normal.  In a 2012 opinion, a private doctor, Dr. C.B., opined that the Veteran likely had degenerative disc disease of the cervical spine, based upon his reported symptoms and reduced range of motion.  Dr. C.B. opined that the degenerative disc disease was related to the Veteran's military service.  The Board finds that these medical opinions are contradictory.  While Dr. C.B. reported that the presence of degenerative disc disease was "likely" during the 2012 private examination, this diagnosis is not noted in the Veteran's other medical records.  Additionally, no diagnosis was found during the 2010 VA examination, which included x-rays.  Further, while Dr. C.B. included rationale as to why DDD can be related to trauma, he did not discuss the Veteran's specific symptoms in his opinions or record any portion of his evaluation of the Veteran.  As such, the Board finds that a VA examination is required in order to address whether the Veteran has a cervical spine disorder and whether it is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sinusitis, cervical spine, and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current cervical spine disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

In so doing, the examiner should consider the 2010 VA examination and the 2012 private medical opinion of record.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that a hearing loss disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestation of his service-connected sinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's sinusitis.  In particular, he or she should state the number of incapacitating episodes that the Veteran experiences per year requiring prolonged (lasting four to six weeks) antibiotic treatment and how many non-incapacitating episodes per year of sinusitis the Veteran experiences, which are characterized by headaches, pain, and purulent discharge or crusting.  The examiner should also indicate whether there has been radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




